Exhibit 10.1
 

RIVIERA INVESTMENTS, INC.
1138 Hartzell Street
Pacific Palisades, CA  90272






December 16, 2008




Rubber Research Elastomerics, Inc.
4500 Main Street NE
Fridley, MN  55421


Attention: Mr. Dan Michael Wells, CFO and Secretary


 
Ladies and Gentlemen:
 
We refer to:


that certain letter loan agreement dated as of November 13, 2008 (the “Loan
Agreement”; capitalized terms not defined herein being used herein as therein
defined), between RUBBER RESEARCH ELASTOMERICS, INC., a Minnesota corporation
(the “Borrower”) and RIVIERA INVESTMENTS, INC., a California corporation (the
“Lender”); and
 
that certain Security Agreement dated as of December 1, 2008 (the “Security
Agreement”) executed by the Borrower in favor of the Lender.
 
On the “Effective Date” (as defined below) of this letter amendment, the Lender
hereby agrees with the Borrower to amend the Loan Agreement as follows:
 
the introductory paragraph of the Loan Agreement is hereby amended in its
entirety to read as follows:
 
“RIVIERA INVESTMENTS, INC. a California corporation (the ‘Lender’) is pleased to
advise RUBBER RESEARCH ELASTOMERICS, INC., a Minnesota corporation (the
‘Borrower’), that the Lender, subject to the terms hereof agrees to extend to
the Borrower a loan (the ‘Loan’) in one or more disbursements in an aggregate
amount not to exceed Four Hundred Thousand and No/100ths Dollars ($400,000.00)
(the ‘Maximum Amount’), to be used to for the purposes described on Exhibit A
attached hereto, subject to the following terms and conditions:”
 
 
 

--------------------------------------------------------------------------------

RUBBER RESEARCH ELASTOMERICS, INC.
December 16, 2008
Page 2
 
 
On the “Effective Date” (as defined below) of this letter amendment, the Lender
hereby agrees with the Borrower to amend the Security Agreement as follows:
 
Recital A of the Security Agreement is hereby amended by replacing the
occurrence of the phrase “dated of even date herewith” appearing therein with
“dated as of November 13, 2008”;
 
the definition of “Lender Affiliate” appearing in Article I of the Security
Agreement is hereby amended in its entirety to read as follows:
 
“‘Lender Affiliate’ shall mean any affiliate of the Lender which is party to a
written agreement with Grantor providing for any extension of credit to Grantor;
such term shall include, without limitation, Winston Salser, Ph.D.”
 
 
Section 3.8 of the Security Agreement is hereby amended by replacing the
occurrence therein of the term “Revolving Credit Note” with the term “Note”;
 
the heading of Section 7.8 of the Security Agreement is hereby amended in its
entirety to read as follows:
 
“7.8           Patents; Trademarks and Trade Secrets.”
 
 
the Security Agreement is hereby further amended by inserting the following new
Section 8.10 immediately following Section 8.9:
 
“8.10                      Injunction to Enforce Confidentiality.  Lender shall
have the right, at any time, to seek an injunction to enforce the
confidentiality of any Trade Secret and Grantor waives any right to oppose any
such action on the part of Lender.”
 


 
This letter amendment shall be effective as of the date first above stated on
the date (the “Effective Date”) on which the Lender receives:
 
 
 

--------------------------------------------------------------------------------

RUBBER RESEARCH ELASTOMERICS, INC.
December 16, 2008
Page 3
 
 
a copy of this letter amendment, duly executed by the Borrower;
 
an amended and restated Demand Note in the form provided by the Lender (the “A&R
Demand Note”) duly executed by the Borrower;
 
a Secretary’s Certificate, in the form provided by Lender, appropriately
completed and duly executed by the Borrower; and
 
such other documents, instruments or certificates as the Lender may request.
 
By executing this letter amendment, the Borrower represents and warrants to the
Lender that:
 
The execution, delivery and performance by the Borrower of the Loan Agreement,
as amended through this letter amendment, the Security Agreement, as amended by
this letter amendment, the A&R Demand Note and the other Loan Documents to which
the Borrower is a party have been duly authorized by all necessary corporate
action, do not require any approval or consent of, or any registration,
qualification or filing with, any governmental agency or authority or any
approval or consent of any other person (including, without limitation, any
member), do not and will not conflict with, result in any violation of or
constitute any default under, any provision of the Borrower’s articles of
incorporation, bylaws or any agreement binding on or applicable to the Borrower
or any of its property, or any law or governmental regulation or court decree or
order, binding upon or applicable to the Borrower or of any of its property and
will not result in the creation or imposition of any security interest or other
lien or encumbrance in or on any of such  Borrower’s property pursuant to the
provisions of any agreement applicable to the Borrower or any of its property;
 
The representations and warranties contained in Section 6 of the Loan Agreement
are true and correct as of the date hereof as though made on that date after
giving effect to this letter amendment, except that the representations and
warranties set forth in Section 6(i) of the Loan Agreement to the financial
statements of the Borrower shall be deemed a reference to the annual audited and
interim internally-prepared financial statements of the Borrower, as the case
may be, then most recently delivered to the Lender pursuant to 7(a) of the Loan
Agreement;
 
The Loan Agreement, as amended by this letter amendment, the Security Agreement,
as amended by this letter amendment, the A&R Demand Note and the other Loan
Documents to which the Borrower is a party remain in full force and effect, are
the legal, valid and binding obligations of the Borrower and are enforceable in
accordance with their respective terms, subject only to bankruptcy, insolvency,
reorganization, moratorium or similar laws, rulings or decisions at the time in
effect affecting the enforceability of rights of creditors generally and to
general equitable principles which may limit the right to obtain equitable
remedies;
 
 
 

--------------------------------------------------------------------------------

RUBBER RESEARCH ELASTOMERICS, INC.
December 16, 2008
Page 4
 
 
No events have taken place and no circumstances exist at the date hereof which
would give the Borrower the right to assert a defense, offset or counterclaim to
any claim by the Lender for payment of the obligations of the Borrower under the
Loan Agreement or any other Loan Document; and (ii) the Borrower hereby releases
and forever discharges the Lender and its successors, assigns, directors,
officers, agents, employees and participants from any and all actions, causes of
action, suits, proceedings, debts, sums of money, covenants, contracts,
controversies, claims and demands, at law or in equity, which the Borrower ever
had or now has against the Lender or its successors, assigns, directors,
officers, agents, employees or participants by virtue of their relationship to
the Borrower in connection with the Loan Documents and the transactions related
thereto; and
 
After giving effect to this letter amendment, no Default or Event of Default
exists.
 
By executing this letter amendment, the Borrower further agrees with the Lender
that:
 
each reference in:
 
the Loan Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of like import referring to the Loan Agreement, and each reference to the “Loan
Agreement,” “thereunder,” “thereof,” “therein” or words of like import referring
to the Loan Agreement in any other Loan Document shall mean and be a reference
to the Loan Agreement as amended hereby;
 
the Security Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import referring to the Loan Agreement, and each reference to the
“Security Agreement,” “thereunder,” “thereof,” “therein” or words of like import
referring to the Security Agreement in any other Loan Document shall mean and be
a reference to the Security Agreement as amended hereby;
 
any Loan Document to “the Demand Note,” “thereunder,” “thereof,” “therein” or
words of like import referring to the Demand Note shall include a reference to
the A&R Demand Note executed and delivered by the Borrower pursuant to this
letter amendment; and
 
 
 

--------------------------------------------------------------------------------

RUBBER RESEARCH ELASTOMERICS, INC.
December 16, 2008
Page 5
 
 
(b)           the execution, delivery and effectiveness of this letter
amendment  shall not, except as expressly provided herein, operate as a waiver
of any of our rights, powers or remedies under the Loan Agreement or any other
Loan Document, nor constitute a waiver of any provision of the Loan Agreement or
any such Loan Document.
 
[signature page follows]
 
 
 

--------------------------------------------------------------------------------

RUBBER RESEARCH ELASTOMERICS, INC.
December 16, 2008
 
 
By executing this letter amendment, the Borrower further agrees to pay to the
Lender on demand all of our costs and expenses in connection with the
preparation, reproduction, execution and delivery of this letter amendment and
the other documents to be delivered hereunder, including our reasonable
attorneys’ fees and legal expenses.
 

  Very truly yours,           RIVIERA INVESTMENTS, INC., a California
corporation          
 
By:
/s/ Winston A. Salser     Name:  Winston A. Salser     Its: Chief Executive
Officer          

Accepted and agreed to as of December 16, 2008.
 

  RUBBER RESEARCH ELASTOMERICS, INC., a Minnesota corporation          
 
By:
/s/ Dan Michael Wells     Name:  Dan Michael Wells     Its: CFO and Secretary  
       

 
 
[Signature Page to Letter Amendment ]

--------------------------------------------------------------------------------

 
 